           Case 5:18-cv-07677-NC Document 189 Filed 08/18/20 Page 1 of 4




 1 JEFFREY L. BORNSTEIN – 099358
   ERNEST GALVAN – 196065
 2 KARA J. JANSSEN – 274762
   REKHA E. ARULANANTHAM – 317995
 3 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 4 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 5 Facsimile: (415) 433-7104
   Email:       jbornstein@rbgg.com
 6              egalvan@rbgg.com
                kjanssen@rbgg.com
 7              rarulanantham@rbgg.com
 8 Attorneys for Plaintiffs
 9                              UNITED STATES DISTRICT COURT
10                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11
12 ASHOK BABU, ROBERT BELL,                          Case No. 5:18-CV-07677
   IBRAHIM KEEGAN-HORNESBY,
13 DEMAREA JOHNSON, BRANDON                          PLAINTIFFS’ RESPONSE IN
   JONES, STEPHANIE NAVARRO,                         SUPPORT OF DISABILITY RIGHTS
14 ROBERTO SERRANO, and                              CALIFORNIA’S ADMINISTRATIVE
   ALEXANDER WASHINGTON on behalf                    MOTION TO CONSIDER WHETHER
15 of themselves and all others similarly            CASES SHOULD BE RELATED
   situated,
16                                                   Judge: Hon. Nathanael Cousins
                 Plaintiffs,
17
          v.
18
   COUNTY OF ALAMEDA; GREGORY J.
19 AHERN in his official capacity as Sheriff
   of the Alameda County Sheriff’s Office;
20 KARYN TRIBBLE in her official capacity
   as Director of the Alameda County
21 Behavioral Health Care Services Agency;
   and DOES 1 to 20, inclusive,
22
                 Defendants.
23
24
25
26
27
28
     [3599149.2]                                                            Case No. 5:18-CV-07677
          PLAINTIFFS’ RESPONSE IN SUPPORT OF DISABILITY RIGHTS CALIFORNIA’S ADMINISTRATIVE
                        MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 5:18-cv-07677-NC Document 189 Filed 08/18/20 Page 2 of 4




 1                 Plaintiffs Ashok Babu, Robert Bell, Ibrahim Keegan-Hornesby, Demarea Johnson,
 2 Brandon Jones, Stephanie Navarro, Roberto Serrano, and Alexander Washington
 3 (“Plaintiffs”) support Disability Right California’s Administrative Motion to Consider
 4 Whether Cases Should Be Related (Dkt. 185).
 5                                             LEGAL STANDARD
 6                 Pursuant to Civil Local Rule 3–12, actions are related if they “concern substantially
 7 the same parties, property, transaction or event” and “[i]t appears likely that there will be
 8 an unduly burdensome duplication of labor and expense or conflicting results if the cases
 9 are conducted before different Judges.” Relation may be proper even where the claims are
10 not identical as long as there is “at a minimum, sufficient overlap to create duplication of
11 effort.” Fin. Fusion, Inc. v. Ablaise Ltd., Case No. C-06-2451 PVT, 2006 WL 3734292, at
12 *3 (N.D. Cal. Dec. 18, 2006). “Relation is not consolidation. Two related cases may still
13 proceed on different schedules.” Id. at *4.
14                                                 ARGUMENT
15 I.              Babu and the DRC Matter Involve Substantially the Same Parties, Property,
                   Transaction or Event
16
                   Babu v. County of Alameda and Disability Rights California v. County of Alameda
17
     (“DRC”) involve substantially the same parties. Defendants in both Babu and DRC are the
18
     County of Alameda and entities or officials who operate within Defendants County of
19
     Alameda. While Babu also names Sheriff Gregory Ahern and the Director of Alameda
20
     County Behavioral Services in their official capacities and DRC names Alameda Health
21
     Services, these are distinctions without a difference as the County is ultimately responsible
22
     for the services provided. Additionally, the certified Disability Subclass in Babu consists
23
     of individuals with psychiatric disabilities (Dkt. 64, ¶ 5) who are eligible for DRC’s
24
     services and qualify as “DRC Constituents” as defined in the DRC complaint. Dkt. 185,
25
     Ex. A at ¶¶ 23-24.
26
                   The claims, while not identical, overlap significantly in critical areas. Babu is
27
     concerned with mental health care provided to class members, but such care is not solely
28
     [3599149.2]
                                                  1                        Case No. 5:18-CV-07677
        PLAINTIFFS’ RESPONSE IN SUPPORT OF TO DISABILITY RIGHTS CALIFORNIA’S ADMINISTRATIVE
                       MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 5:18-cv-07677-NC Document 189 Filed 08/18/20 Page 3 of 4




 1 limited to actions that occur physically within the walls of the Santa Rita Jail. For instance
 2 Babu challenges Defendants intake process including the process of obtaining psychiatric
 3 prescriptions and records from outside of the Jail to ensure continuity of care (Dkt. 186 at
 4 ¶¶ 105-119; 122 (“Prisoners’ mental health records kept by Defendant BHCS usually
 5 contain no records of any community care, even when a prisoner discloses a history of
 6 psychiatric care in the community”); the cycling of class members, including named
 7 Plaintiffs, back and forth from John George Psychiatric Pavilion and the Jail (Id. at ¶¶ 12-
 8 13 (Babu); ¶¶ 20-22 (Keegan-Hornesby); Jones (¶¶ 26-27); Washington (¶ 32)); and the
 9 Jail’s discharge planning process which is a program, services, or activity of the Jail under
10 federal and state disability laws (Id. ¶¶ 199 (“programs, services, and activities that
11 Defendants provide to prisoners include, but are not limited to,…discharge services). All
12 of these issues substantially overlap with issues addressed within the DRC matter.
13                 Any attempts to distinguish based on the location where the services are offered is
14 disingenuous as individuals constantly cycle in and out of the Jail and the mental health
15 services at issue are provided by the same Defendant named in the DRC action, Alameda
16 Behavioral Health Care Services, through their forensic division. As such the first prong is
17 met as core aspects of the case involve substantially the same parties and events.
18 II.             Conducting the Cases Before Different Judges Could Create An Unduly
                   Burdensome Duplication of Labor and Expense or Conflicting Results
19
                   As Disability Rights California recognizes in its motion, Babu’s focus on the Jail
20
     and DRC’s focus on psychiatric institution and lack of community based services are
21
     interconnected parts of a single system. They are operated by the same entity, Defendant
22
     County of Alameda, largely through Defendant Behavioral Health Care Services, whose
23
     Director is a named Defendants in Babu and who also provides services at the Jail.
24
     Additionally, while Babu includes constitutional claims as well, both cases include claims
25
     under the Americans with Disabilities Act, Section 504 of the Rehabilitation Act, and
26
     Government Code Section 11135. The fact the cases are at different stages of litigation, in
27
     this context, is a reason to grant DRC’s motion, not deny it as Defendants urge. The Babu
28
     [3599149.2]
                                                  2                        Case No. 5:18-CV-07677
        PLAINTIFFS’ RESPONSE IN SUPPORT OF TO DISABILITY RIGHTS CALIFORNIA’S ADMINISTRATIVE
                       MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
           Case 5:18-cv-07677-NC Document 189 Filed 08/18/20 Page 4 of 4




 1 Court is already familiar with the allegations regarding mental health services provided at
 2 the Jail and expert tours and reports concerning that care, including placement in outside
 3 psychiatric facilities, lack of continuity of care, and lack of discharge planning, have
 4 already been conducted and filed with this Court. Relating the cases could allow the parties
 5 to more efficiently address the issues that overlap while also allowing the cases to proceed
 6 as necessary on their own tracks. Fin. Fusion, Inc. v. Ablaise Ltd., Case No. C-06-2451
 7 PVT, 2006 WL 3734292, at *4 (N.D. Cal. Dec. 18, 2006) (“Relation is not consolidation.
 8 Two related cases may still proceed on different schedules.”)
 9                                              CONCLUSION
10                 Relation is appropriate under Civil Local Rule 3-12 and the Babu and DRC matters
11 should be conducted before the same Judge.
12 DATED: August 18, 2020                        Respectfully submitted,
13                                               ROSEN BIEN GALVAN & GRUNFELD LLP
14
15                                               By: /s/ Kara J. Janssen
16                                                   Kara J. Janssen

17                                               Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
     [3599149.2]
                                                  3                        Case No. 5:18-CV-07677
        PLAINTIFFS’ RESPONSE IN SUPPORT OF TO DISABILITY RIGHTS CALIFORNIA’S ADMINISTRATIVE
                       MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
